Name: 2001/282/EC: Commission Decision of 6 April 2001 amending for the second time Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands (Text with EEA relevance) (notified under document number C(2001) 1081)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  organisation of transport;  agri-foodstuffs;  health;  Europe;  processed agricultural produce
 Date Published: 2001-04-07

 Avis juridique important|32001D02822001/282/EC: Commission Decision of 6 April 2001 amending for the second time Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands (Text with EEA relevance) (notified under document number C(2001) 1081) Official Journal L 098 , 07/04/2001 P. 0027 - 0030Commission Decisionof 6 April 2001amending for the second time Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands(notified under document number C(2001) 1081)(Text with EEA relevance)(2001/282/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Following the reports of outbreaks of foot-and-mouth disease in the Netherlands, the Commission adopted Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands(4), as last amended by Decision 2001/262/EC(5).(2) The foot-and-mouth disease situation in certain parts of the Netherlands is liable to endanger the herds in other parts of the territory of the Netherlands and in other Member States in view of the placing on the market and trade in live biungulate animals and certain of their products.(3) The Netherlands have taken measures in the framework of Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease(6), as last amended by the Act of Accession of Austria, Finland and Sweden, and furthermore has introduced further measures within the affected areas, and the measures laid down in Decision 2001/172/EC(7), as last amended by Decision 2001/263/EC(8).(4) In the light of the disease evolution the Commission adopted Decision 2001/246/EC laying down the conditions for the control and eradication of foot-and-mouth disease in the Netherlands in application of Article 13 of Directive 85/511/EEC(9).(5) It appears appropriate to prolong the measure introduced by Decision 2001/223/EC and at the same time to adjust the regionalisation in the light of the disease evolution.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Commission Decision 2001/223/EC is amended as follows:1. A second subparagraph is added to Article 4(1) as follows: "This prohibition shall not apply to milk transported from holdings situated in the areas listed in Annex I outside the zones established in accordance with Article 9 of Directive 85/511/EEC directly to a designated establishment situated in parts of the territory listed in Annex II for treatment in accordance with paragraph 2, under the condition that:(a) transport of raw milk from holdings situated in the areas listed in Annex I to the establishments in the areas listed in Annex II is carried out in vehicles which were cleansed and disinfected prior to leaving the areas listed in Annex I and had no subsequent contact with holdings in the areas listed in Annex I keeping animals of species susceptible to foot-and-mouth disease,(b) effective measures are taken to avoid the dispersion of aerosol from the milk tank during transport and the evacuation of the milk from the means of transport to the milk tanks in the establishment,(c) the means of transport must be cleansed and disinfected after each such operation,(d) all milk processed on the same production line must undergo the treatment referred to in paragraph 2, unless the sanitary status of the line is re-established following effective cleansing and disinfection under the responsibility of the competent authorities,(e) the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions."2. The date in Article 14 is replaced by "25 April 2001".3. The words in Annex I are replaced by "In the Netherlands the areas of: The provinces of Gelderland, Overijssel, Flevoland and the areas of Sprang-Capelle and Maren-Kessel en Berghem in the province of Noord-Brabant as detailed in Annex III".4. The words in Annex II are replaced by "In the Netherlands the areas of: All areas of mainland Netherlands except those in Annex I".5. A third Annex is added in accordance with the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 6 April 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 82, 22.3.2001, p. 29.(5) OJ L 93, 3.4.2001, p. 58.(6) OJ L 315, 26.11.1985, p. 11.(7) OJ L 62, 2.3.2001, p. 22.(8) OJ L 93, 3.4.2001, p. 59.(9) OJ L 88, 28.3.2001, p. 11.ANNEX"ANNEX III(1) Description of the area Sprang-Capelle:1. Vanaf de Afslag Nieuwendijk nr. 22 (Nieuwendijk) de N322 volgend in oostelijke richting tot de Provincialeweg-Oost de N267.2. De Provincialeweg-Oost, de N267 volgend in zuidoostelijke richting tot De Kromme Nol.3. De Kromme Nol volgend in oostelijke richting overgaand in de Bergsche Maasdijk.4. De Bergsche Maasdijk volgend in oostelijke richting tot de Slijkwellsedijk.5. De Slijkwellsedijk volgend in zuidelijke richting overgaand in de Maaijenstraat.6. De Maaijenstraat volgend in oostelijke richting overgaand in de Dorpstraat in Well.7. De Dorpstraat volgend in oostelijke richting overgaand in de Dreef.8. De Dreef volgend in noordoostelijke richting overgaand in de Horenkamp.9. De Horenkamp volgend in noordelijke richting tot de Wellsedam.10. De Wellsedam volgend in oostelijke richting overgaand in de Ammerstraat.11. De Ammerstraat volgend in noordoostelijke richting tot de Kerkstraat.12. De Kerkstraat volgend in oostelijke richting overgaand in de Haarstraat.13. De Haarstraat volgend in oostelijke richting overgaand in de Ammerzodenseweg.14. De Ammerzodenseweg volgend in oostelijke richting overgaand in de Uithovensestraat (Ammerzoden).15. De Uithovensestraat volgend in oostelijke richting overgaand in de Voorstraat.16. De Voorstraat volgend in oostelijke richting overgaand in de Blankensteijn.17. De Blankensteijn volgend in oostelijke richting tot de Oude Rijksweg.18. De Oude Rijksweg volgend in zuidelijke richting overgaand in de Treurenburg.19. De Treurenburg volgend in zuidelijke richting tot de A59 's-Hertogenbosch-Centrum (afslag nr. 47).20. Vanaf de A59, 's-Hertogenbosch-Centrum (afslag nr. 47) de A59 volgend in westelijke richting tot de Ring 's-Hertogenbosch-West (afslag nr. 45).21. De A59, Ring 's-Hertogenbosch-West (afslag nr. 45) de Vlijmenseweg volgend in zuidoostelijke richting tot de Koningsweg.22. De Koningsweg volgend in zuidelijke richting overgaand in de Vughterweg.23. De Vughterweg volgend in zuidelijke richting tot de Rijksweg West, de N65.24. De Rijksweg West, de N65 volgend in zuidwestelijke richting overgaand in de A65.25. De A65 volgend in zuidelijke richting overgaand in de A58.26. De A58 volgend in westelijke richting tot het knooppunt St. Annabosch.27. Vanaf knooppunt St. Annabosch de A27 volgend in noordelijke richting tot de Afslag Nieuwendijk nr. 22 (Nieuwendijk).(2) Description of the area Maren-Kessel en Berghem:1. Vanaf de Afslag Echteld 34 (Echteld) de N323 volgend in zuidelijke richting tot de Van Heemstraweg de N322.2. De Van Heemstraweg, de N322 volgend in oostelijke richting tot de Noord-Zuid.3. De Noord-Zuid, de N322 volgend in zuidelijke richting tot de Maas- en Waalweg.4. De Maas- en Waalweg, de N322 volgend in oostelijke richting overgaand in de A73.5. De A73 volgend in oostelijke richting tot het knooppunt Neerbosch.6. Het knooppunt Neerbosch de A73 volgend in zuidelijke richting tot het knooppunt Haps 5.7. Vanaf knooppunt Haps 5 de N264 volgend in westelijke richting overgaand in de rondweg Zuid in Uden.8. De Rondweg Zuid volgend in westelijke richting tot de Rondweg N265.9. De Rondweg N265 volgend in noordelijke richting tot de Nistelrodeseweg.10. De Nistelrodeseweg volgend in noordelijke richting tot de Looweg in Uden.11. De Looweg volgend in westelijke richting overgaand in de Karperdijk.12. De Karperdijk volgend in westelijke richting overgaand in de Bedafseweg.13. De Bedafseweg volgend in westelijke richting overgaand in de Rietdijk.14. De Rietdijk volgend in westelijke richting tot de Heuvel.15. De Heuvel volgend in zuidelijke richting tot de Kapelstraat in Vorstenbosch.16. De Kapelstraat volgend in noordwestelijke richting overgaand in de Kampweg.17. De Kampweg volgend in noordwestelijke richting overgaand in de Dorpsstraat in Loosbroek.18. De Dorpsstraat volgend in noordwestelijke richting overgaand in de De Bleken.19. De Bleken volgend in westelijke richting overgaand in de Hooghei.20. De Hooghei volgend in westelijke richting overgaand in de Loofaert.21. De Loofaert volgend in westelijke richting tot de Berlicumseweg.22. De Berlicumseweg volgend in noordelijke richting tot de afslag Rosmalen 11.23. Vanaf de afslag Rosmalen (nr. 11) de A50 volgend in zuidelijke richting tot het knooppunt Hintham.24. Vanaf knooppunt Hintham de A2 volgend in noordelijke richting tot het knooppunt Empel.25. Vanaf knooppunt Empel de A59 volgend in westelijke richting tot de Treurenburg.26. De Treurenburg volgend in noordelijke richting overgaand in de Oude Rijksweg in Hedel.27. De Oude Rijksweg volgend in noordelijke richting tot het knooppunt Hedel (nr. 18) de A2.28. Vanaf knooppunt Hedel (nr. 18) de A2 volgend in noordelijke richting tot het knooppunt Deil.29. Vanaf knooppunt Deil de A15 volgend in oostelijke richting tot de Afslag Echteld 34 (Echteld)."